t c memo united_states tax_court ida mae whittaker petitioner v commissioner of internal revenue respondent docket no filed date ida mae whittaker pro_se sandra veliz for respondent memorandum opinion wolfe special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue for decision is whether petitioner must include in her gross_income annuity payments received from her deceased - - husband’s former employer’s retirement_plan ’ petitioner’s position is that she should not be subject_to income_tax on the payments in question because her deceased husband’s social_security_number ssn rather than her own is listed on various documents concerning the payments that she periodically received from his former employer’s retirement_plan no written stipulation of fact was filed in this case an oral stipulation of fact was made at trial the oral stipulation of fact and the referenced exhibits identified in that stipulation are incorporated herein by this reference petitioner resided in tacoma washington on the date the petition was filed petitioner was married to denorise whittaker mr whittaker until his death on date approximately months before his death mr whittaker retired from the boeing co boeing effective date as an employee of boeing mr whittaker participated in the boeing employee retirement_plan plan when he retired mr whittaker elected a 75-percent joint and surviving_spouse option naming petitioner as his joint annuitant under the plan after mr whittaker’s death petitioner became entitled to receive from the plan a benefit of dollar_figure per month for the remainder of her life pursuant to the petitioner claimed an earned_income_credit on her tax_return her eligibility for the credit is a computational matter plan during petitioner received a total of dollar_figure dollar_figure each month by direct deposit from boeing into a bank account held by petitioner as trustee for her grandchild petitioner received certain documents relating to the retirement annuity payments that bore her name yet listed her deceased husband’s ssn rather than her own specifically boeing’s retirement_plan account statements which were mailed to petitioner twice each year and the line on petitioner’s monthly bank statements describing boeing’s deposit both refer to mr whittaker’s ssn rather than petitioner’s in addition petitioner claims that boeing sent her a form_w-2 wage and tax statement listing mr whittaker’s ssn however petitioner did not attach a form_w-2 from boeing to her federal_income_tax return nor did she produce a copy of such a form at trial we consider it unlikely that boeing sent petitioner a form_w-2 because petitioner was not employed by boeing see sec_6051 sec_31_6051-1 i employment_tax regs as the payor of a retirement annuity boeing was reguired to send petitioner a form 1099-r distributions from pensions annuities retirement or profit--sharing plans iras insurance contracts etc sec_1_6041-1 income_tax regs the evidence here unless otherwise specified all section references are to the internal_revenue_code in effect for the year in issue - indicates that boeing did in fact send petitioner a form 1099-r the internal_revenue_service received a form 1099-r from boeing that listed petitioner’s ssn and not mr whittaker’s ssn petitioner’s federal_income_tax return was prepared at a local church by vita an organization that petitioner believes is associated in some way with seattle university petitioner claims she was told that the retirement benefits she received from boeing were not includable in her gross_income because the documents she presented listed an ssn that was not her own petitioner argues that because her deceased husband’s ssn rather than her own was listed on these documents the retirement benefits that she received from boeing should be excluded from her gross_income gross_income includes all income from whatever source derived unless otherwise specifically excluded sec_61 annuities are specifically included in gross_income sec_61 a under sec_72 amounts received as an annuity generally are includable in the recipient’s gross_income except to the extent that they represent a reduction or return of premiums or other consideration paid sec_1 72-l1 a income_tax regs mr whittaker did not make any contributions to the plan all contributions were made by boeing therefore the full amount of each annuity_payment is taxable - - petitioner cannot avoid taxation of her annuity payments merely because boeing administrative personnel apparently mistakenly listed mr whittaker’s ssn rather than petitioner’s ssn on documents relating to payments made to her after mr whittaker’s death the sweep of sec_61 is very broad gross_income includes instances of undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 petitioner was entitled to the annuity payments at issue and they were properly deposited to a bank account under her control petitioner has not shown that the annuity payments fall within any provision of the code or of other law exempting or excluding them from gross_income the bank account into which the funds were deposited appears to be a so-called totten_trust account that is an account belonging to the depositor with a beneficiary designated to succeed to the funds only in the event of the depositor’s death see funk v funk p 2d wash ct app in funk v funk p 2d wash ct app the washington court_of_appeals stated the doctrine_of tentative_trusts emerged from the oft- quoted case of in re totten n y n e cited with approval in in re madsen’s estate wash 2d p 2d a deposit by one person of his own money in his own name as trustee for another standing alone does not continued -- - nothing in the record indicates that petitioner’s grandchild owned any portion of the funds in the account instead the record clearly establishes that petitioner had full control_over the bank account copies of her bank statements show that petitioner routinely withdrew funds for personal expenditures the facts of this case establish that the income from the plan was payable to petitioner and was paid to an account to which she directed payment and over which she exercised complete control petitioner’s reliance on the alleged mistaken advice of her tax preparer also has no bearing on her tax_liability such reliance might be relevant if respondent had determined penalties or additions to tax see eg 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 dyckman v commissioner tcmemo_1999_79 but no penalties or additions to tax are in issue here petitioner is responsible for the deficiency in tax even though she relied on erroneous advice see united_states v boyle continued establish an irrevocable_trust during the lifetime of the depositor it is a tentative trust merely revocable at will until the depositor dies or completes the gift in his lifetime by some unequivocal act or declaration such as delivery of the pass book or notice to the beneficiary in case the depositor dies before the beneficiary without revocation or some decisive act or declaration of disaffirmance the presumption arises that an absolute trust was created as to the balance on hand at the death of the depositor - jj - u s de aycardi v commissioner tcmemo_1997_308 reasonable reliance on an agent may constitute a possible defense to penalties but not to the underlying tax to reflect the foregoing decision will be entered for respondent
